Citation Nr: 1639977	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-33 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right knee injury.

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to service connection for low back disorder.

4.  Entitlement to non-service connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had periods of active service from July 1988 to July 1990, and from January 1991 to March 1991; with additional periods of unverified active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in a Reserve component.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Waco, Texas.  In July 2016 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

Although the RO may have implicitly reopened the Veteran's claim of service connection for a right knee disability in the July 2001 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial.

Relevant to the Veteran's application to reopen his claim of entitlement to service connection for right knee injury, the Board observes that evidence associated with the record since the issuance of the previous denial includes military personnel records.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board finds that the newly received military personnel records do not contain relevant information pertinent to the Veteran's service connection claim for right knee injury.  Specifically, the Veteran's claim turns on whether he has a right knee injury incurred in or otherwise related to service and the newly received military personnel records fail to demonstrate that.  Moreover, they do not contain any indication that a right knee disorder was diagnosed during service, or is otherwise related to service.  Therefore, the newly received military personnel records fall outside of the scope of 38 C.F.R. § 3.156 (c) and, as such, new and material evidence is required in order to reopen the Veteran's claim.

The issues of entitlement to service connection for right knee injury (de novo review), left knee disorder, and low back disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2001 rating decision (notice sent August 2001) the RO denied service connection for a right knee injury; the Veteran did not appeal that decision or submit material evidence within the year following the August 2001 notification of that decision.

2.  Evidence associated with the Veteran's record since the July 2001 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.

3.  The Veteran did not have qualifying wartime service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The Veteran's military service does not meet threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101 (2), 1521(a) and (j), 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.

Regarding the claim for non-service-connected pension, where the decision rests on the interpretation and application of the relevant law, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

Legal Criteria, Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for a right knee disability was initially denied in an August 2000 rating decision, and then subsequently denied in a July 2001 (notice sent August 2001) rating decision.  At that time, the record included the Veteran's service treatment records dated from October 1987 to June 1990 and from January 1991 to March 1992.  The Veteran did not appeal the July 2001 RO decision or submit material evidence within the year following notification (August 2001) of that decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Evidence associated with the Veteran's record since the RO's July 2001 denial includes VA treatment records, statements in support of the Veteran's claim and the Veteran's testimony at the July 2016 videoconference hearing.  At the hearing the Veteran testified that his knee symptoms have continued since service to the present time.  He has been diagnosed with degenerative arthritis of both knees.  He further asserted that during his annual training for ACDUTRA and INACDUTRA he had injury to and continued to aggravate his knee.

When considered with previous evidence of record, the Board finds the evidence added to the record since the final July 2001 rating decision raise a reasonable possibility of substantiating the claim for service connection for a right knee disability.  Specifically, the new evidence speaks to the issue of a present right knee disability, and an in-service injury and/or aggravation of a right knee disability during a period of ACDUTRA or INACDUTRA.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection for a right knee disorder is addressed de novo in the remand section.

Non-Service-Connected Pension

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from non-service-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521 (a).  Such benefits have a number of requirements, including that a Veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3 (a) (3). 

The question here is whether the Veteran has established threshold eligibility for nonservice-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a Veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  Here, the evidence fails to show that the Veteran's served for at least 90 days during a period of war.  See 38 C.F.R. § 3.2.  His Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from July 1988 to July 1990, and from January 31, 1991 to March 18, 1991.  This shows that the Veteran had wartime service during his second period of service.  He served for 47 days during the Persian Gulf War that commenced August 2, 1990.  The evidence clearly shows he did not serve for at least 90 days on active duty during a period of war.  While the Veteran had additional service in a Reserve component (ACDUTRA and INACDUTRA) that service does not qualify under the applicable statute.  Thus, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

As new and material evidence has been presented, the claim of service connection for a right knee disability has been reopened and, to that extent only, the appeal is granted.

Entitlement to non-service connected pension is denied.





REMAND

At the July 2016 videoconference hearing, the Veteran stated that he injured and/or aggravated his knees and back during service in the Army Reserve.  The record indicates the Veteran had Reserve service from July 1990 to July 1996.  Attempts to obtain treatment records for that period have been unsuccessful and failed attempts have not been properly documented.  Some service treatment records (STRs) have been associated with the record.  On the face of the envelope containing STRs is a note that STRs dated from July 28, 1990 to July 31, 1996 are in the jacket/envelope.  A search reveals records dated up to May 1992 and none beyond that date.  In November 2011 VA requested the Records Management Center (RMC) to conduct a search for the Veteran Army Reserve records for service from July 27, 1990 to July 31, 1996.  That same month RMC responded that there were no service treatment records at the RMC.  For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the RO must issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

Although some of the Veteran's STRs from his service in the Reserves are contained in the record, it is not clear whether his complete STRs from his Army Reserves service have been associated with the record.  On remand, the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA and to obtain the Veteran's complete STRs from his Army Reserves service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented, in writing, in the record.

The Veteran asserts he was treated in service for disorder of the knees; he continued to have problems with his knees after active duty and while in serving in the Reserves.  Available service treatment records are silent for any complaints, treatment or diagnosis of bilateral knee disability.  STRs from his Reserve service have not been associated with the record.  November 2011 x-rays of the knees shows degenerative changes involving the lateral compartment of the tibiofemoral joint, worse on the right, and patellofemoral joint changes also more marked on the right.  The Veteran has not been afforded a VA examination in connection with his bilateral knee disorder.  The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded the appropriate VA examinations to determine the nature and etiology of his bilateral knee disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).

Additionally, at the hearing, the Veteran stated he continued to have back symptoms during the period from July 1990 to 1995 and was treated at a private facility.  No treatment records for a back disorder for the stated period have been associated with the Veteran's record.  On remand the RO should attempt to obtain any such records.  Further, the Veteran stated he has a current diagnosis of degenerative disk disease of the lumbar spine and is treated at the El Paso VA Medical Center (VAMC).  The Veteran's record, however, does not contain any VA treatment records relevant to the Veteran's low back and knees after April 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire more recent VA treatment records as they may be material to the Veteran's claims.  See 38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source, to include the National Personnel Records Center, the Department of the Army and/or the Veteran's Army Reserves unit, to obtain all service records and to verify the Veteran's periods of ACDUTRA and INACDUTRA.  In making these requests, follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the record.

2.  The Veteran should be requested to identify the name and current address of the private treatment provider noted in the July 2016 hearing transcript, along with any other private providers who have treated him for his low back disorder from 1990 to 1995.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the record.  Attempts to procure these records should be documented.  

3.  Obtain and associate with the Veteran's record updated VA treatment records from the El Paso VAMC since April 2012.

4.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the etiology of his bilateral knee disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following:

a) Identify all knee disorders.  The examiner should identify all such disabilities that have been present at any time since active military service.

b) For each knee disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during any period of active duty, ACDUTRA or INACDUTRA, or is otherwise related to such periods of service, to include the Veteran's assertion that he injured his knees during his time in the Army Reserves. 

In offering such opinions, the examiner should consider the Veteran's statements regarding the incurrence of his bilateral knee disorder and continuity of symptomatology.  The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


